EXHIBIT 10.112

AGREEMENT

This Agreement (“Agreement”) is made between Bart J. Hyita (referred to herein
as “you”) and CONSOL Energy Inc. (referred to herein as “CONSOL”) as it involves
your employment with CONSOL.

In consideration of the promises set forth in this Agreement, and intending to
be legally bound, the parties agree as follows:

1. You have been promoted to the position of Chief Operating Officer, effective
February 2, 2007.

2. In order to induce you to accept the position, and in order to compensate you
in a manner that is commensurate with this position, CONSOL is recognizing your
service with the coal industry as service with CONSOL to the extent needed to
give you twenty years service for all purposes under the CONSOL Energy Inc.
Supplemental Retirement Plan (the “Plan”).

3. This service recognition is subject to the terms of the Plan. For example,
you specifically understand that this service grant will result in your
obtaining the maximum years of service that can be taken into account under the
Plan. Your service for Plan purposes will, therefore, not change even as you
continue in your service with CONSOL in the future.

4. Section 2.2(c) of the Plan provides for an offset for your retirement
benefits from other employers for the period of the service recognized
hereunder. The documents attached as Exhibit A contain the information that you
have provided regarding retirement benefits from employers other than CONSOL.

5. You understand that you will forfeit the benefits under the Plan relating to
the additional service credit awarded hereunder if you violate the terms of any
nonsolicitation, noncompetition or nondisclosure provision contained in any
agreement entered into by and between you and CONSOL and/or any Subsidiary. This
includes all stock option plans and agreements. In addition, you will forfeit
the additional service credit awarded hereunder if you elect to terminate your
employment for any reason prior to age 55. The exception to this is that there
will be no forfeiture of additional service credit under the Plan if you elect
to terminate your employment following a change in control as a result of a
“Constructive Termination Associated with a Change in Control” in accordance
with your change of control agreement with CONSOL.

6. The additional service credit applies only to the Plan, and does not affect
any other benefit plan, policy, program, practice or arrangement.

7. CONSOL’s Compensation Committee approved this grant.

In witness whereof, the parties have executed this Agreement this 12th day of
September, 2007.

 

Employee:

/s/ Bart J. Hyita

Bart J. Hyita CONSOL Energy Inc. By:  

/s/ J. Brett Harvey

  J. Brett Harvey